DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee, U. S. Patent Application No. 2010/0125000.  As to Claim 1, Lee teaches a method comprising casting a cup of metallic material comprising a forward portion of a golf club head including an entire face portion, a forward portion of a crown, a forward portion of a sole, a heel portion, a toe portion, and a hosel, paragraphs 0013, 0041, and see Figure 8.  Lee teaches coupling a metallic rear ring (band) to the heel and toe portions of the cast cup to form a metallic club head body, paragraphs 0009-0011 and see Figure 7.  The rear ring may form a rear skirt (rear periphery) of the club head body, paragraph 0009.  The club head body may define a hollow interior region, a crown opening (first opening), and a sole opening (second opening), paragraphs 0059 and 0014.  Lee teaches coupling a composite crown insert (top piece) over the As to Claim 2, Lee teaches that the cup and the ring may be cast of titanium alloy, paragraph 0047.  As to Claim 4, Lee teaches casting the rear ring of metallic material prior to coupling the rear ring to the cast cup, paragraphs 0041 and 0050.  As to Claim 5, Lee teaches coupling the rear ring to the cast cup by welding forward ends of the rear ring to the toe and heel portions of the cast cup, paragraphs 0009 and 0011.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, U. S. Patent Application No. 2010/0125000, in view of De La Cruz et al., U. S .Patent Application No. 2009/0286615.  Lee substantially shows the claimed limitations, as discussed above.  As to Claims 3 and 12, Lee teaches that the cup may be made of a first metallic material and the rear ring may be made of a second metallic material having a different density, paragraph 0047, noting titanium alloy and steel.  Lee does not specify that the second metallic material may have a lower density.  De La Cruz teaches that a golf club head may comprise a cup (32) including a hitting face and a rear ring (34), paragraph 0047 and see Figure 12.  The second material (rear ring) may have lower density that the first material (cup), paragraph 0047.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Lee with rear ring portion formed of metal having lower density, as taught by De La Cruz, to provide Lee with a higher density forward portion to yield the predictable result of adjusting the club head center of gravity.  
Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, U. S. Patent Application No. 2010/0125000, in view of Greensmith et al., U. S .Patent Application No. 2013/0172103.  Lee substantially shows the claimed limitations, as discussed above.  As to Claims 6 and 15, Lee teaches that the forward ends of the rear ring may be coupled to the toe and heel portions of the cast cup by welding as well as other techniques, paragraph 0011, but Lee is silent as to adhesive bonding.  Greensmith teaches that parts of a club head, including a skirt and striking face, may be coupled by welding or by adhesive bonding, paragraph 0057.  It would have been obvious to one of ordinary skill in the art at the effective filing date to couple the rear .  
Claims 7, 16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, U. S. Patent Application No. 2010/0125000, in view of Willett et al., U. S .Patent Application No. 2005/0032586.  Lee substantially shows the claimed limitations, as discussed above.  As to Claims 7 and 16, Lee teaches that a rear surface of the face portion may be provided with variable thickness, paragraph 0048, and that the face may be formed as a separate piece prior to coupling the rear ring to the cast cup, paragraph 0050, suggesting that the variation in the rear surface may be completed prior to coupling the rear ring and cast cup.  Willet teaches that a machined face portion may be coupled to a club head body, paragraphs 0035 and 0036.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Lee with the step of machining a rear surface of a face portion prior to coupling the face portion to the adjacent club head components, as taught by Willett, to provide Lee with a known substitute ordering of manufacturing steps.  As to Claim 19, Lee, as modified, teaches variable face thickness, as noted above, but Lee, as modified, is silent as to first, second, and third face thicknesses.  Willett teaches that a machined face portion may have a first face thickness (tr) proximate a center of a face portion which is less than a second face thickness (tm) of the face portion at a location surrounding the center of the face portion having the first face thickness, paragraph 0038 and see Figure 3A.  The face portion may comprise a first blend zone (transition) having a face thickness that gradually increases in a direction radially outward from the first face thickness to the second face thickness, paragraph 0038 and see Figure 3A.  A location surrounding the portion of the face portion having the second face thickness, has a third face thickness (t), the face portion comprising a second blend zone (transition) having a face As to Claim 20, Willett is applied as in Claim 19, with the same obviousness rationale being found applicable. 
Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, U. S. Patent Application No. 2010/0125000, in view of Willett et al., U. S .Patent Application No. 2005/0032586, and in further view of Poynor, U. S. Patent Application No. 2002/0193177.  Lee substantially shows the claimed limitations, as discussed above.  As to Claims 8 and 17, Lee, as modified, is silent as to removal of an alpha case layer from the face portion.  Poynor teaches that treatment of a titanium golf club head may include removal of all or part of an alpha case layer from the face portion, paragraph 0025.  The removal may be completed after the face is cast and prior to coupling the face to the adjacent club head components, paragraphs 0018 and 0032.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Lee, as modified, with the step of removing part of all of an alpha case layer from the face portion after the face is cast and prior to coupling, as taught by Poynor, to provide Lee, as modified, with a known substitute manufacturing step to reduce the tendency of the club head to exhibit cracking.  
Claims 9-11, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, U. S. Patent Application No. 2010/0125000.  As to Claim 9, Lee, is applied as in Claims 1 As to Claim 10, Lee teaches that first and second material may both be metallic, paragraph 0041.  As to Claim 11, Lee teaches that the first material may be metallic and the second material may be non-metallic, paragraph 0047.    As to Claim 13, Lee is applied as in Claim 4, noting that the second material may be metallic.  As to Claim 14, Lee is applied as in Claim 5.  
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, U. S. Patent Application No. 2010/0125000, in view of Greensmith, and in further view of Willett.  Lee, substantially shows the claimed limitations, as discussed above in the treatment of Claims 9 and 11.  Lee, as modified, is silent as to machining the rear surface of the face portion prior to coupling the rear ring to the cast cup and as to coupling the rear ring to the cast cup by adhesive bonding.  Greensmith and Willett are applied as in Claims 6 and 7 respectively, with the same obviousness rationales being found applicable.  
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474.  The examiner can normally be reached on 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.